United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-1419
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
Maher Khatib,                             *     [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: August 7, 2001

                                    Filed: August 17, 2001
                                     ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

      The district court* committed Maher Khatib to the Attorney General’s custody
under 18 U.S.C. § 4246(d), finding clear and convincing evidence that due to a mental
disease or defect, Khatib posed a substantial risk of bodily injury to another or serious
damage to the property of another if released, and no suitable state placement was
available. Khatib appeals, challenging the sufficiency of the evidence and the district

      *
         The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri, adopting the recommendation of the Honorable James C. England,
United States Magistrate Judge for the Western District of Missouri.
court’s application of § 4246(d). Having reviewed the record, we conclude the district
court’s findings are not clearly erroneous. See United States v. S.A., 129 F.3d 995,
1000 (8th Cir. 1997).

       Khatib concedes he has schizoaffective disorder (a mental disease that includes
disturbances of both thought and mood) and does not dispute either his dangerousness
or the lack of available state placement; thus his challenge is limited to whether he
presents a risk of dangerous behavior because of his mental disease. See id. Despite
Khatib’s numerous criticisms, we cannot conclude the district court erroneously
credited the testimony of Khatib’s treating psychiatrist that Khatib’s risk of dangerous
behavior was the result of the combination of schizoaffective disorder and antisocial
personality disorder (a character disorder marked by pervasive disregard for and
violation of the rights of others). Although the opposing expert disagreed, the expert’s
opinion was based solely on a review of Khatib’s records rather than an evaluation of
Khatib himself because Khatib refused to cooperate. See, e.g., United States v. Ecker,
30 F.3d 966, 970 (8th Cir. 1994) (finding evidence sufficient to commit prisoner
despite differences in expert opinions).

       We reject Khatib’s assertion that differences in two risk assessment reports
completed at the Federal Medical Center in Springfield, Missouri, are inherently
contradictory. Although the initial report concluded there was insufficient evidence of
overt violence to find Khatib dangerous, the second report reflected additional
information gained through frustrated discharge planning efforts; thus the second report
was not inconsistent in concluding Khatib posed a risk of dangerous behavior because
of his grandiose, unrealistic thinking. Besides, overt acts of violence are not required
to prove dangerousness. Id. In addition, the second report clearly explains that
Khatib’s distorted thinking provides the link between his mental illness and his risk of
dangerous behavior, thus Khatib’s contention there was no evidence of this connection
is without merit. Finally, we conclude the expert testimony that Khatib’s risk of
dangerous behavior is the result of both schizoaffective disorder and antisocial

                                          -2-
personality disorder satisfies the plain language of § 4246(d). See S.A., 129 F.3d at
1001; United States v. Evanoff, 10 F.3d 559, 562 (8th Cir. 1993).

      Finding no error, we thus affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-